                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:
                                                               Case No. 15-56003
THE VILLAGE APOTHECARY, INC.,
                                                               Chapter 7
                Debtor.
                                                               Judge Thomas J. Tucker
______________________________/

     OPINION ON SECOND REMAND, REGARDING THE FEE APPLICATION OF
    SILVERMAN & MORRIS PLLC, CHAPTER 7 TRUSTEE’S SPECIAL COUNSEL

I. Introduction

         In this bankruptcy case, special counsel for the Chapter 7 Trustee, the attorney for the

Chapter 7 Trustee, and the Chapter 7 Trustee filed fee applications, which if approved in the

amount of fees requested, when added to the amounts of requested expenses to be reimbursed,

would have resulted in the applicants being paid 100% of the amount collected for the

bankruptcy estate with assistance of the applicants’ services. That would have left nothing at all

to be distributed to any of the creditors.

         This Court viewed such result, in this case, to be at odds with the primary purpose for

which these professionals were employed — to represent the interests of creditors and maximize

the funds in the bankruptcy estate for distribution to creditors. After conducting a hearing on the

fee applications, and considering the applications, a brief filed in support of the applications, and

a supplement in support of the applications, this Court approved fees for these professionals in

reduced amounts, thereby enabling creditors of the estate to receive some benefit from the

services of these professionals.

         One of the applicants disagreed with having its fees reduced. That disagreement has led

to two appeals by that applicant, followed by reversals by the United States District Court of this


   15-56003-tjt     Doc 88     Filed 04/16/21     Entered 04/16/21 16:57:49         Page 1 of 36
Court’s fee orders, and remands with instructions on what standards and factors this Court should

consider in reviewing this applicant’s fee application. The procedural history regarding the fee

application at issue is described below.

        Now this case is before the Court on a second remand from the United States District

Court. That remand results from the district court’s opinion and order filed November 6, 2020,

in Case No. 2:19-cv-13659, entitled “Opinion and Order Reversing and Remanding the Case”

(the “Second Remand Order”).1 The remand concerns the attorney fees to be awarded in this

bankruptcy case to the firm of Silverman & Morris PLLC (“Silverman & Morris”), for their work

as special counsel for the Chapter 7 Trustee.

        The Second Remand Order resulted from a second appeal by Silverman & Morris; that

appeal was from this Court’s Order entered on December 3, 2019, entitled “Order after Remand,

Granting, in a Reduced Amount, the Final Fee Application of Silverman & Morris PLLC, the

Chapter 7 Trustee’s Special Counsel” (the “Fee Order After First Remand”).2 That Order was

explained and supported by this Court’s opinion, also filed December 3, 2019, entitled “Opinion

on Remand, Regarding the Fee Application of Silverman & Morris PLLC, Chapter 7 Trustee’s

Special Counsel” (the “Opinion After First Remand”).3

        1
            A copy of the district court’s opinion and order is on file in this bankruptcy case, at Docket
# 87.
        2
            Docket # 76.
        3
          Docket # 75. This is a published opinion, In re: The Village Apothecary, Inc., 608 B.R. 666
(Bankr. E.D. Mich. 2019).




                                                       2


   15-56003-tjt       Doc 88      Filed 04/16/21       Entered 04/16/21 16:57:49           Page 2 of 36
        The Second Remand Order requires this Court to consider, for a third time, the question

of how much in attorney fees this Court should allow to Silverman & Morris. This Opinion will

discuss and explain this Court’s decision on this latest remand.

II. Background

A. Events that occurred before Silverman & Morris’s first appeal

        To describe much of the background of this case, the Court will quote from its Opinion

After First Remand.4 The following events occurred before Silverman & Morris’s first appeal to

the district court:

                1. The fee applications filed in this case

                        After the Chapter 7 Trustee filed his final report in this
                bankruptcy case, the Court considered the fee applications filed by
                the Trustee, by Trustee’s counsel, Ellmann & Ellmann P.C., and by
                Silverman & Morris. These three applicants filed applications
                seeking allowance of attorney fees and reimbursement of expenses
                in the following amounts:

                      •   Douglas S. Ellmann, Chapter 7 Trustee: fees of $4,821.09;
                          expenses of $49.96

                      •   Ellmann & Ellmann P.C., attorneys for the Trustee: fees of
                          $2,100.00; expenses of $0.00

                      •   Silverman & Morris, special counsel for the Trustee: fees of
                          $36,889.25; expenses of $174.74

                        Because there was not enough money in the bankruptcy
                estate to actually pay these fee and expense amounts in full, the
                applicants later modified their requests, and ultimately sought fees
                and expenses in the following reduced amounts, as reflected in the
                Trustee’s Final Report:


        4
          In quoting from its prior opinion, the Court will omit most of the footnotes, which mainly
contain record citations.


                                                    3


   15-56003-tjt       Doc 88     Filed 04/16/21     Entered 04/16/21 16:57:49          Page 3 of 36
                   •   Douglas S. Ellmann, Chapter 7 Trustee: fees of $4,441.43;
                       expenses of $46.03

                   •   Ellmann & Ellmann P.C., attorneys for the Trustee: fees of
                       $1,934.63; expenses of $0.00

                   •   Silverman & Morris, special counsel for the Trustee: fees of
                       $33,984.25; expenses of $160.98

                        Although no timely objections were filed, the Court
               concluded that it was necessary to hold a hearing on the fee
               applications. In its Order setting the hearing, the Court expressed
               its concern that the fees requested by the applicants appeared to be
               unreasonably high, because they would consume all of the assets of
               the bankruptcy estate, leaving nothing for any of the other creditors
               in this case. As the Court stated in its Order setting the hearing,
               “[t]he purpose of the hearing [was] to determine whether the
               requested fee amounts should be reduced, given the amount of the
               benefit to the estate in this case. See, e.g., 11 U.S.C. §§ 330(a)(2),
               (a)(3)(A), (a)(3)(E), (a)(3)(F), (a)(4)(A)(ii); In re Allied Computer
               Repair, Inc., 202 B.R. 877, 887-89 (Bankr. W.D. Ky. 1996).”

                        The Court held the hearing on May 23, 2018. The
               Trustee’s special counsel, attorney Thomas Morris, appeared at the
               hearing, and argued in support of the fee applications on behalf of
               all the fee applicants. No one else appeared at the hearing.

               2. This Court’s June 2018 ruling on the fee applications

                       The Court then entered an opinion and order on June 4,
               2018, entitled “Opinion and Order Regarding Fee Applications”
               (the “Opinion and Order”).5 In its Opinion and Order, the Court
               noted that the total fees ($40,360.31) and total expenses ($207.01)
               requested by the three fee applicants (plus “[b]ank service fees” of
               $143.55 the Trustee had paid), amounted to $40,710.87. The Court
               noted that the applicants’ fees plus expenses, if allowed in the
               requested amounts, “would amount to 100% of the amount
               collected for the bankruptcy estate with the assistance of
               applicants’ services, leaving nothing to be distributed to any non-
               administrative creditors.” And, the Court noted, those other

       5
         Docket # 5. The opinion and order is reported as In re The Village Apothecary, Inc., 586 B.R.
430 (Bankr. E.D. Mich. 2018).


                                                   4


  15-56003-tjt      Doc 88     Filed 04/16/21      Entered 04/16/21 16:57:49         Page 4 of 36
          creditors had allowed priority claims totaling $2,096.82 and
          allowed non-priority, unsecured claims totaling $117,910.10.

                 The Court held:

                 The Court finds and concludes that the fees
                 requested are, in the aggregate, much too high to be
                 reasonable under the circumstances of this case, and
                 therefore fees will be allowed only in a reduced
                 amount. The fees are disproportionately high
                 compared to the financial benefit obtained by the
                 bankruptcy estate from the applicants’ services, and
                 in fact would leave nothing at all for the creditors in
                 this Chapter 7 bankruptcy case.

                  After discussing in detail the legal basis, under 11 U.S.C. §
          330(a) and case law, for reducing the applicant’s fees in this
          situation, this Court ruled that:

                 The Court will allow the expenses requested in the
                 fee applications in the full amounts requested, but
                 the Court will allow fees only in amounts that, in
                 the aggregate, do not exceed $20,355.44
                 ($40,710.87 x .50). The allowance of fees and
                 expenses will be made by separate orders, to be
                 entered at a future date, . . . .

                  The Court gave the fee applicants the opportunity to
          stipulate as to how they wanted to allocate the aggregate fee
          amount among themselves, subject to their right to appeal the
          Court’s fee reduction. The applicants filed such a stipulation on
          June 11, 2018, in which they agreed, subject to their right to
          appeal, to “allocate [the $20,355.44 fee total] as follows: (a)
          $17,079.77 to Silverman & Morris, P.L.L.C.; (b) $1,011.13 to
          Ellmann & Ellmann P.C.; and (c) $2,264.54 to Douglas S.
          Ellmann, Chapter 7 Trustee.”

                  On June 12, 2018, in response to the parties’ stipulation,
          the Court entered fee orders in reduced amounts. Consistent with
          the Court’s June 4, 2018 Opinion and Order, and the stipulation
          filed by the parties on June 11, 2018, the Court’s orders awarded
          fees to the Trustee Douglas S. Ellmann and to Ellmann & Ellmann
          P.C. in the stipulated (reduced) amounts, i.e., $2,264.54 and
          $1,011.13 respectively.

                                            5


15-56003-tjt   Doc 88    Filed 04/16/21     Entered 04/16/21 16:57:49         Page 5 of 36
                        But the Court made a mistake in the fee order it entered in
                favor of Silverman & Morris. That order allowed fees to
                Silverman & Morris in the reduced amount of $20,355.44. That
                was an unintended error, however, because the Court meant to
                award Silverman & Morris fees of only $17,079.77. That is the
                reduced amount stipulated to by Silverman & Morris in the June 11
                Stipulation, consistent with the Court’s June 4 Opinion and Order.
                And that amount, when added to the amounts stipulated to and
                awarded to the two other fee applicants, totals $20,355.44, which is
                the aggregate fee amount set by the Court’s June 4 Opinion and
                Order. The Court’s fee order mistakenly allowed fees in the full
                aggregate amount of $20,355.44 solely for Silverman & Morris.
                That was an obvious math error by this Court, because that was the
                total amount of all fees that the Court said it would allow for all
                the applicants combined. But until today, that error by this Court
                has never been corrected.6

B. Silverman & Morris’s first appeal to the district court

        This Court’s First Opinion After Remand described Silverman & Morris’s first appeal to

the district court, and the resulting district court decision:

                [1]. The appeal by Silverman & Morris

                        Silverman & Morris appealed its $20,355.44 fee order to
                the district court. Even with its fee award at the inadvertently high
                (but reduced) amount of $20,355.44, Silverman & Morris argued
                on appeal that it was an abuse of discretion for this Court to reduce
                Silverman & Morris’s fees from its requested amount of
                $33,984.25.

                        The other two fee applicants, Trustee Douglas S. Ellmann
                and his firm, did not appeal the Court’s orders allowing their fees
                in the reduced amounts. So those two fee orders remain unaffected
                by the district court’s appeal decision.

                [2]. The district court’s appeal decision

        6
          The foregoing portion of the background is quoted from the First Opinion After Remand, 608
B.R. at 669-72 (most footnotes omitted).




                                                    6


   15-56003-tjt     Doc 88      Filed 04/16/21      Entered 04/16/21 16:57:49       Page 6 of 36
                  On August 23, 2019, the district court entered an order
          entitled “Order Reversing and Remanding the Case” (the “District
          Court Order”). The district court agreed with one of the arguments
          made by Silverman & Morris on appeal, and did not address other
          arguments. The district court held that this Court erred because it
          “failed to apply the lodestar method when calculating the attorney’s
          fee award.” The district court explained:

                 When determining the amount of attorney’s fees to
                 award in a bankruptcy case pursuant to 11 U.S.C. §
                 329, 330, the bankruptcy court must “[a]t a minimum
                 . . . expressly calculate the lodestar amount.” In re
                 Boddy, 950 F.2d 334, 338 (6th Cir. 1991). The
                 lodestar amount “is calculated by ‘multiplying the
                 attorney’s reasonable hourly rate by the number of
                 hours reasonably expended.’” Id. at 337 (quoting
                 Grant v. George Schumann Tire & Battery Co., 908
                 F.2d 874, 879 (11th Cir. 1990)). Once the
                 bankruptcy court calculates the lodestar, it “may
                 exercise its discretion to consider other factors
                 such as the novelty and difficulty of the issues, the
                 special skills of counsel, the results obtained, and
                 whether the fee awarded is commensurate with
                 fees for similar professional services in non-
                 bankruptcy cases in the local area.” Id. at 338
                 (citation omitted). But “[i]n many cases, these
                 factors will be duplicative if the court first
                 determines the lodestar amount because the lodestar
                 presumably subsumes all of these factors in its
                 analysis of the reasonable hourly rate and the
                 reasonable hours worked.” Id. (citation omitted)
                 (emphasis in original).

                 The district court remanded the case to this Court with the
          following instructions:

                 The Court will therefore reverse the bankruptcy
                 court’s June 4, 2018 and June 12, 2018 orders and
                 remand the case to the bankruptcy court to determine
                 the lodestar amount, which it may then adjust based
                 on the factors set out in Harman v. Levin, 772 F.2d




                                           7


15-56003-tjt   Doc 88   Filed 04/16/21     Entered 04/16/21 16:57:49       Page 7 of 36
                       1150, 1152 (4th Cir. 1985) and adopted by the Sixth
                       Circuit in Boddy, 950 F.2d at 338.7

C. This Court’s decision after the district court’s first remand

       In response to the district court’s first remand decision, this Court explicitly determined

the “lodestar amount” of fees, and then made a discretionary downward adjustment of that

lodestar amount, in a manner that this Court considered to be consistent with the district court’s

mandate. This Court’s calculations were described in the Opinion After First Remand:

                      The Court now will comply with the district court’s
               mandate, and will apply the district court’s instructions to the
               Silverman & Morris fee application.

               1. The lodestar calculation

                       As quoted in Part B of this Opinion, the district court cited
               the Sixth Circuit decision in In re Boddy, 950 F.2d 334, 338 (6th
               Cir. 1991), to describe the lodestar calculation: “The lodestar
               amount ‘is calculated by multiplying the attorney’s reasonable
               hourly rate by the number of hours reasonably expended.’”

                       In its prior ruling on the Silverman & Morris fee application,
               this Court did not quarrel with or criticize either the hourly rates or
               the number of hours that were included in the fee application. But
               neither did the Court explicitly make a lodestar calculation. It will
               do so now.

                       The Silverman & Morris Fee Application sought approval of
               fees totaling $36,889.25, on an hourly-rate basis, for the work of
               three attorneys in the firm: Thomas R. Morris (37.45 hours at a rate
               of $350.00 per hour); Karin F. Avery (62.30 hours at a rate of
               $310.00 per hour); and Melinda B. Oviatt (16.25 hours at a rate of
               $275.00 per hour).

                      The Court finds that the above hourly rates are reasonable,
               and finds that the number of hours expended by these attorneys is

       7
          The foregoing portion of the background is quoted from the Opinion After First Remand, 608
B.R. at 672-73 (footnotes omitted) (bold emphasis in original of First Opinion After Remand).


                                                  8


  15-56003-tjt     Doc 88     Filed 04/16/21      Entered 04/16/21 16:57:49         Page 8 of 36
          reasonable. There is no need for extended discussion of why this is
          so, because the Court agrees with Silverman & Morris on these
          points, and no one has argued otherwise.

                 Thus, the lodestar amount for the fees of Silverman &
          Morris is $36,889.25.

          2. Discretionary adjustment(s) to the lodestar amount

                 As noted in Part B of this Opinion, the district court quoted
          In re Boddy in holding that:

                 Once the bankruptcy court calculates the lodestar, it
                 “may exercise its discretion to consider other factors
                 such as the novelty and difficulty of the issues, the
                 special skills of counsel, the results obtained, and
                 whether the fee awarded is commensurate with fees
                 for similar professional services in non-bankruptcy
                 cases in the local area.”

          In its remand order, the district court has instructed this Court “to
          determine the lodestar amount, which it may then adjust based on
          the factors set out in Harman v. Levin, 772 F.2d 1150, 1152 (4th
          Cir. 1985) and adopted by the Sixth Circuit in Boddy, 950 F.2d at
          338.”

                 The district court’s reference to “the factors set out in
          Harman v. Levin . . . and adopted by the Sixth Circuit in Boddy,” no
          doubt is based on the following passage from Boddy:

                 The bankruptcy court also may exercise its discretion
                 to consider other factors such as the novelty and
                 difficulty of the issues, the special skills of counsel,
                 the results obtained, and whether the fee awarded is
                 commensurate with fees for similar professional
                 services in non-bankruptcy cases in the local area.
                 See Harman, 772 F.2d at 1152 n. 1 (citing twelve
                 factors bankruptcy courts may consider).

          Boddy, 950 F.2d at 338. Under the district court’s remand order,
          and under Boddy, therefore, this Court has discretion to adjust the
          lodestar fee amount, after considering other factors, including,
          specifically, “the results obtained,” and whether the fee “is


                                             9


15-56003-tjt   Doc 88    Filed 04/16/21     Entered 04/16/21 16:57:49             Page 9 of 36
           commensurate with fees for similar professional services in non-
           bankruptcy cases.”

                   Also under the district court’s remand order and under
           Boddy, this Court has discretion to adjust the lodestar fee amount
           after considering the factors set out in Harman v. Levin, which are
           the following:

                  (1) the time and labor expended; (2) the novelty and
                  difficulty of the questions raised; (3) the skill
                  required to properly perform the legal services
                  rendered; (4) the attorney's opportunity costs in
                  pressing the instant litigation; (5) the customary fee
                  for like work; (6) the attorney's expectations at the
                  outset of the litigation; (7) the time limitations
                  imposed by the client or circumstances; (8) the
                  amount in controversy and the results obtained; (9)
                  the experience, reputation and ability of the attorney;
                  (10) the undesirability of the case within the legal
                  community in which the suit arose; (11) the nature
                  and length of the professional relationship between
                  attorney and client; and (12) attorneys’ fees awards
                  in similar cases.

           Harman v. Levin (In re Robertson), 772 F.2d 1150, 1152 n.1 (4th
           Cir. 1985) (citations omitted). Therefore, on remand this Court has
           discretion to adjust the lodestar fee amount, after considering
           factors that include, in the words of Harman, “the customary fee for
           like work;” “the amount in controversy and the results obtained;”
           and “attorneys’ fees awards in similar cases.”

                    The Court must consider the Silverman & Morris fee
           application in this case in light of the discretionary adjustment
           factors recognized by the district court, by Boddy, and by Harman.
           In this case, with two exceptions, the possible adjustment factors do
           not justify any adjustment, up or down, of the lodestar fee amount.
           But two of the factors are particularly important here — namely, in
           the words of Boddy, “the results obtained” for the bankruptcy estate
           by the work of Silverman & Morris; and whether the lodestar fee
           amount “is commensurate with fees for similar professional services
           in non-bankruptcy cases.” See Boddy, 950 F.3d at 338.

                 Based on these factors, the Court concludes that Silverman
           & Morris’s lodestar fee amount should be adjusted downward,

                                            10


15-56003-tjt   Doc 88    Filed 04/16/21     Entered 04/16/21 16:57:49         Page 10 of 36
           substantially. The “results obtained” were that Silverman &
           Morris’s work in this case, together with the work of the Trustee’s
           other counsel (Ellmann & Ellmann, P.C.) and the Trustee, helped
           recover, at most, $40,710.31 for the bankruptcy estate (the total
           receipts listed in the Trustee’s Final Report). Almost 91% of that
           amount would be consumed by the lodestar fee amount for
           Silverman & Morris alone ($36,889.25). All of that “results
           obtained” amount would be consumed when the fees of the
           Trustee’s other counsel and the Trustee are considered. Creditors
           would get nothing at all.

                  The Court reiterates and adopts again the following
           conclusions stated in its June 4, 2018 Opinion and Order:

                  The Court finds and concludes that the fees
                  requested are, in the aggregate, much too high to be
                  reasonable under the circumstances of this case, and
                  therefore fees will be allowed only in a reduced
                  amount. The fees are disproportionately high
                  compared to the financial benefit obtained by the
                  bankruptcy estate from the applicants’ services, and
                  in fact would leave nothing at all for the creditors in
                  this Chapter 7 bankruptcy case.

           And the Court reiterates and adopts again the following from its
           June 4, 2018 Opinion and Order:

                  [In] the case [of] . . . In re Allied Computer Repair,
                  Inc., [202 B.R. 877 (Bankr. W.D. Ky. 1996)], . . .
                  among the things that that Court held, which I agree
                  with, are . . . that, as the Court pointed out, 202
                  [B.R.] at 886, “The majority of courts agree that
                  the results obtained is a major factor in
                  determining whether the services at issue
                  bestowed a benefit upon the estate,” [citations
                  omitted]. There are many citations there for that
                  proposition. And, further, the Court stated at page
                  887 that . . . “The overwhelming majority of courts
                  have recognized that a reasonable attorney fee for
                  purposes of Section 330 is one that is commensurate
                  with the potential or actual value obtained. . . .” And
                  then further the Court says on that page, . . . “The
                  Bankruptcy Court has the authority to reduce the


                                            11


15-56003-tjt   Doc 88    Filed 04/16/21     Entered 04/16/21 16:57:49         Page 11 of 36
                  requested attorney fees when disproportionate to
                  the benefit produced thereby,” [citations omitted].

                  The Court must remember that a critical function of the
           Chapter 7 Trustee and the professionals employed by the Chapter 7
           Trustee is to produce results for the creditors in the case — to
           maximize distributions that are paid to the creditors. Attorneys for
           the Chapter 7 Trustee work for the benefit of the creditors in the
           case. As one court has put it,

                  [T]he bankruptcy process is not designed
                  “principally to serve as a fund for payment of
                  professional fees.” Rather, one of its main purposes
                  is to maximize the estate for distribution to the
                  creditors. As [one court] aptly stated:

                          The estate is not a cash cow to be
                          milked to death by professionals
                          seeking compensation for services
                          rendered to the estate which have not
                          produced a benefit commensurate
                          with the fees sought.

                  . . . It must be remembered that “every dollar spent
                  on legal fees results in a dollar less that is available
                  to the estate and its creditors.”

           In re Allied Computer Repair, Inc., 202 B.R. 877, 886 (Bankr. W.D.
           Ky. 1996) (citations omitted).

                   Closely related to the “results obtained” factor in this
           context is the concept of billing judgment. That concept is implicit
           in the Boddy factor whether the fee “is commensurate with fees for
           similar professional services in non-bankruptcy cases.” In the real
           world of law practice outside of bankruptcy, of course, attorneys
           who represent clients regularly exercise billing judgment. The
           Court reiterates and adopts again its discussion of this in its June 4,
           2018 Opinion and Order:

                  [A]mong the factors explicitly set out in Section
                  330(a) to determine reasonableness, they include the
                  factor in Section 330(a)(3)(F), . . . “whether the
                  compensation is reasonable based on the customary
                  compensation charged by comparably skilled

                                             12


15-56003-tjt   Doc 88    Filed 04/16/21      Entered 04/16/21 16:57:49         Page 12 of 36
                  practitioners in cases other than cases under this
                  title[.]”
                  ...

                  Among other places where this concept of results
                  obtained being a major factor in determining
                  reasonableness is in Section 330(a)(3)(F), . . .
                  whether the compensation is reasonable based on the
                  customary compensation charged by comparably
                  skilled practitioners in cases other than cases under
                  this title, that provision . . . as well as Section
                  330(a)(3)(C) and 330(a)(4)(A) . . . include the
                  concept of billing judgment . . . -- which is sort of a
                  general concept, but one of the things . . . that
                  includes, of course, is that, in general, lawyers in
                  bankruptcy cases but also in nonbankruptcy
                  cases when they have a paying client exercise
                  billing judgment because clients generally expect .
                  . . when there’s some . . . monetary result
                  obtained for the client in the case, the client . . .
                  does not expect to pay all of that result obtained
                  or money obtained to their attorneys or
                  professionals in professional fees for obtaining
                  that result and to no gain to the client. It [is], of
                  course, common in the exercise of billing
                  judgment and in the nonbankruptcy litigation
                  world for paying clients and their lawyers to
                  negotiate reductions in the fees of the professional
                  even though the professional did spend the time and
                  had a reasonable hourly rate and did spend a
                  reasonable amount of time that would yield on an
                  hourly rate basis a higher fee than what they're
                  actually paid. In any event, results obtained is a
                  major factor . . .. Consideration of that as a major
                  factor sometimes does result, in my view, in
                  professionals in a Chapter 7 case, in particular, and
                  trustees as well sometimes . . . receiving allowance
                  of fees in amounts that are lower than what would
                  be reflected by their normal hourly rate times the
                  amount of time they reasonably spent . . . on the
                  tasks that they performed in doing their work
                  because the . . . actual results obtained as a result
                  of the work were such that the fee requested is


                                            13


15-56003-tjt   Doc 88   Filed 04/16/21     Entered 04/16/21 16:57:49        Page 13 of 36
                      disproportionately high compared to the results
                      obtained.

              See also In re Busy Beaver Building Centers, Inc., 19 F.3d 833,
              855-56 (3rd Cir. 1994) (“because § 330(a) does not entitle debtors’
              attorneys to any higher compensation than that earned by non-
              bankruptcy attorneys, the court should review a fee application to
              ensure the applicant exercises the same ‘billing judgment’ as do
              non-bankruptcy attorneys . . ..”) (italics in original) (citations
              omitted).

                       The Court is mindful of the district court’s admonition,
              taken from Boddy, about making discretionary adjustments to the
              lodestar fee amount. The admonition is that “in many cases,” these
              discretionary adjustment factors “will be duplicative if the court
              first determines the lodestar amount because the lodestar
              presumably subsumes all of these factors in its analysis of the
              reasonable hourly rate and the reasonable hours worked.”

                      But this case is not like the “many cases” referred to. Here
              the lodestar fee amount of professional fees is much too large in
              relation to the “results obtained” and in relation to what fees ought
              to result from good “billing judgment” by the lawyers. Here, if the
              Court simply allowed fees in the lodestar fee amount, it would
              utterly defeat the very purpose for which the Trustee’s attorneys
              were hired in the first place — to benefit the creditors in the
              bankruptcy case.

                       The Boddy factors just discussed persuade the Court to make
              the same ultimate conclusion it made the first time, in its June 4,
              2018 Opinion and Order — that the fees of the Trustee and his
              attorneys in this case should be allowed only in a reduced amount
              that, in the aggregate, do not exceed 50% of the total assets of the
              bankruptcy estate.8 This outcome strikes a fair and appropriate

    8
        Cf. In re Allied Computer Repair, Inc., 202 B.R. at 888 (citations omitted):

              [A] reasonable award of attorney fees and expenses attributable to an
              attorney’s representation in a particular adversary proceeding should be
              limited to certainly no more than 50% of the amount recovered through
              the adversary proceeding by the Applicant. In fact, efforts should be
              made by the attorney to hold fees substantially below that percentage of
              recovery. Reducing fees to no more than 50% of the amount recovered is
                                                                                           (continued...)

                                                  14


15-56003-tjt     Doc 88      Filed 04/16/21      Entered 04/16/21 16:57:49             Page 14 of 36
                  balance between the need to pay the bankruptcy estate’s
                  professionals a reasonable fee for their work, while at the same time
                  making sure that “the creditors in this case may receive a fair and
                  meaningful distribution on their allowed claims.”

                          For the reasons already discussed, this result is consistent
                  with Boddy, and with the factors that Boddy permits bankruptcy
                  courts to consider in making discretionary adjustments to the
                  lodestar fee amount. And the result here is not inconsistent with the
                  more specific holding in Boddy. In Boddy, the Sixth Circuit held
                  that a bankruptcy court could not set a maximum, fixed fee amount
                  for the work of a debtor’s attorney in a Chapter 13 case, because
                  that would be inconsistent with Bankruptcy Code § 330. See 950
                  F.2d at 337. The Sixth Circuit held that the bankruptcy court in the
                  Western District of Kentucky had erred in following one of its prior
                  cases, which had “established a maximum attorney’s fee of $650.00
                  for legal services considered to be ‘normal and customary’ for a
                  Chapter 13 bankruptcy case in the Western District of Kentucky.”
                  Id. at 335, 337.

                          The Court’s decision in this case is not based on any pre-
                  established, fixed-dollar fee amounts for the Trustee and his
                  attorneys. Rather, the Court in its discretion is adjusting the fees
                  downward from the lodestar fee amount, as permitted by Boddy. In
                  doing so, this Court chooses not to ignore the “results obtained” by
                  the Chapter 7 Trustee and his professionals, and chooses not to
                  approve fees that would leave the creditors with nothing.

                  [3]. Conclusion

                          For the reasons stated in this Opinion, the Court will enter
                  an order granting the fee application of Silverman & Morris in part,
                  and allowing fees for Silverman & Morris in the reduced amount of
                  $17,079.77, plus reimbursement of expenses in the amount of
                  $174.74.9


       8
           (...continued)
                  in line, and perhaps even more generous, than the reduction in fees
                  imposed by numerous courts that have dealt with this issue.
       9
          The foregoing portion of the background is quoted from the Opinion After First Remand, 608
B.R. at 663-77 (most footnotes omitted) (bold emphasis in original of Opinion After Remand; some bold
emphasis removed).

                                                     15


  15-56003-tjt       Doc 88      Filed 04/16/21      Entered 04/16/21 16:57:49          Page 15 of 36
D. Silverman & Morris’s second appeal to the district court

       Silverman & Morris appealed to the district court a second time, from the Court’s

$17,079.77 fee award. That appeal resulted in the district court’s November 6, 2020 Second

Remand Order. The district court acknowledged that under 11 U.S.C. § 330(a)(2), “[w]hen a

professional person applies for fees, the bankruptcy court may ‘on its own motion . . . award

compensation that is less than the amount of compensation that is requested.’”10 The district court

held that this Court “properly conducted the required lodestar analysis” under Boddy,11 in

calculating the lodestar fee amount for Silverman & Morris as $36,889.25. But the district court

found error in this Court’s reasoning for adjusting the lodestar amount downward to $17,079.77.

III.   Discussion of the district court’s decision, and this Court’s decision on the current
       remand

A. “The amount in controversy and the results obtained”

1. The district court’s ruling

       The district court identified two errors in this Court’s reasoning. First, the district court

held that this Court erred in considering “the results obtained” by the Trustee’s counsel, because

the Court did not also consider “the amount in controversy” when considering the results

obtained. The district court explained this as follows:

                  Under [this] factor, the bankruptcy court must weigh “the amount in
                  controversy and the results obtained[.]” Harman, 772 F.2d at 1152
                  n.1 (emphasis added). But the bankruptcy court weighed only the
                  second part of the factor—"the results obtained"—without ever
                  considering the first part—“the amount in controversy[.]” Based on
                  the plain text of the eighth factor, the bankruptcy court must

       10
            Second Remand Order (Docket # 87) at 4.
       11
            Id.


                                                  16


  15-56003-tjt       Doc 88    Filed 04/16/21    Entered 04/16/21 16:57:49         Page 16 of 36
                  examine both parts together. See Harman, 772 F.2d at 1152 n.1; . . .
                  The bankruptcy court's failure to examine “the results obtained”
                  given “the amount in controversy” was therefore an improper
                  application of the Boddy factor. Thus, the bankruptcy court abused
                  its discretion.12

As to this factor, the district court directed that “[o]n remand, the bankruptcy court may weigh the

‘results obtained’ by Appellant so long as it also weighs ‘the amount in controversy[.]’ Harman,

772 F.2d at 1152 n.1.”13

       The district court did not explain or discuss how “the amount in controversy” is to be

considered, or weighed, in relation to the “results obtained” in determining a reasonable fee

amount in a bankruptcy case. Nor do the cases cited by the district court’s opinion on this subject,

Boddy and Harman, give any explanation of this. Rather, they do not discuss it at all.

2. The Boddy, Harman, Barber, and Johnson cases

       In Boddy, the Sixth Circuit cited footnote 1 from the Fourth Circuit’s decision in Harman

with approval, and thereby indicated the Sixth Circuit’s approval of the twelve factors listed in

footnote 1 of the Harman court’s opinion, as factors that the bankruptcy court may, in its

discretion, consider in determining a reasonable fee. See In re Boddy, 950 F.2d 334, 338 (6th Cir.

1991). One of those twelve discretionary factors listed in footnote 1 of Harman is “the amount in

controversy and the results obtained.” Harman v. Levin, 772 F.2d 1150, 1152 n.1 (4th Cir. 1985).

But in Boddy, the Sixth Circuit expressly approved the bankruptcy courts’ consideration of the

“results obtained” without expressly mentioning “the amount in controversy,” and never discussed

how “the amount in controversy” is to be considered or weighed in a bankruptcy case. Rather, in

       12
            Id. at 4-5 (citations omitted).
       13
            Id. at 6.


                                                   17


  15-56003-tjt          Doc 88   Filed 04/16/21   Entered 04/16/21 16:57:49        Page 17 of 36
the relevant passage, the Boddy court listed only “the results obtained,” and not “the amount in

controversy:”

                 The bankruptcy court also may exercise its discretion to
                 consider other factors such as the novelty and difficulty of the
                 issues, the special skills of counsel, the results obtained, and
                 whether the fee awarded is commensurate with fees for similar
                 professional services in non-bankruptcy cases in the local area. See
                 Harman, 772 F.2d at 1152 n. 1 (citing twelve factors bankruptcy
                 courts may consider).

Boddy, 950 F.2d at 338 (emphasis added). The district court did the same thing, in its 2019 First

Remand Order on Silverman & Morris’s first appeal in this case, when it quoted from the same

Boddy passage quoted above.14 And the district court’s First Remand Order did not mention or

discuss the “amount in controversy” factor. This is why this Court, on the last remand, likewise

did not discuss the “amount in controversy,” but instead focused on the “results obtained.”

       Nevertheless, the district court found error on the part of this Court. This Court must

comply with the district court’s most recent mandate, and so must consider “the amount in

controversy” along with “the results obtained.”

       In doing so, it is well to remember that the Fourth Circuit’s list of the twelve factors in

Harman, including the eighth numbered factor, “the amount in controversy and the results

obtained,” is ultimately derived from case law applying fee-shifting statutes in civil rights cases.

       14
            In its 2019 First Remand Order, the district court stated:

                 Once the bankruptcy court calculates the lodestar, it “may exercise
                 its discretion to consider other factors such as the novelty and
                 difficulty of the issues, the special skills of counsel, the results
                 obtained, and whether the fee awarded is commensurate with fees for
                 similar professional services in non-bankruptcy cases in the local area.”
                 [Boddy, 950 F.2d at] 338.

First Remand Order (Docket # 73) at 2 (emphasis added).

                                                      18


  15-56003-tjt      Doc 88      Filed 04/16/21       Entered 04/16/21 16:57:49          Page 18 of 36
Harman relied on another Fourth Circuit case, Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28

(4th Cir. 1978), which cited the twelve “Johnson factors,” based upon the decision in Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), abrogated in part by Blanchard v.

Bergeron, 489 U.S. 87 (1989)), widely used to determine the reasonableness of attorney fees in

civil rights cases.

        The Barber case, cited by Harman, was an action under the federal Truth in Lending Act

(the “TILA”), which has a fee-shifting statute, 15 U.S.C. § 1640(a)(3), under which a successful

plaintiff may recover, “in addition to damages, the costs of the action, together with a reasonable

attorney’s fee as determined by the court.” Barber, 577 F.2d at 226. In Barber, the Fourth Circuit

adopted the twelve Johnson factors for use in determining the amount of a reasonable attorney fee

under the TILA. Id. While the Barber court listed the twelve Johnson factors, it did not discuss

any of them. Id.

        Johnson itself was an employment discrimination case under Title VII, which applied Title

VII’s fee-shifting statute, 42 U.S.C. § 2000e-5(k). That statute permits the court to “allow the

prevailing party . . . a reasonable attorney’s fee as part of the cost of the litigation.” Johnson, 488

F.2d at 716. In Johnson, the Fifth Circuit adopted the twelve factors as “guidelines.” Id. at 717.

But like Harman and Barber, the Johnson case is of no help in assessing how the “amount in

controversy” and the “results obtained” relate to each other. In fact, in its brief discussion of this

factor, Johnson appears to address only the “results obtained,” and not the “amount in

controversy:”

                8) The amount involved and the results obtained. Title VII, 42
                U.S.C.A. § 2000e-5(g), permits the recovery of damages in addition
                to injunctive relief. Although the Court should consider the amount
                of damages, or back pay awarded, that consideration should not

                                                  19


  15-56003-tjt        Doc 88   Filed 04/16/21     Entered 04/16/21 16:57:49         Page 19 of 36
                obviate court scrutiny of the decision’s effect on the law. If the
                decision corrects across-the-board discrimination affecting a large
                class of an employer’s employees, the attorney’s fee award should
                reflect the relief granted.

Johnson, 488 F.2d at 718. In this passage, Johnson included Title VII injunctive relief in the

“results obtained” factor to be considered, in addition to the amount of monetary relief.

3. Ways in which fee awards in bankruptcy cases are different

        There are at least two important differences between fee awards made in a Chapter 7

bankruptcy case like this one, and fee awards in cases under non-bankruptcy fee-shifting statutes,

like Johnson and Barber. First, in the non-bankruptcy cases, a prevailing plaintiff may obtain

injunctive relief that is a major part of the “results obtained,” whereas that is normally not the case

in a Chapter 7 bankruptcy case. In the bankruptcy case, the results obtained by counsel for the

Chapter 7 trustee normally consist of the amount of money obtained for the bankruptcy estate, but

not any sort of injunctive relief.

        A second difference is that in the non-bankruptcy fee-shifting cases, the attorney fees

awarded are paid by the opposing party, and are in addition to any other monetary relief, such as

back pay or damages, that are awarded against that party. None of the attorney fee award is paid

for by the prevailing attorney’s own client, out of the damage award obtained by the attorney. In

contrast, in the bankruptcy case, the fees awarded to a Chapter 7 trustee’s counsel are paid from

the bankruptcy estate, and they reduce the amount of funds that are available for distribution to

creditors, dollar for dollar. So the higher the fee award, the less the creditors will receive. The

parties who are, in effect, the clients of the Chapter 7 trustee and the trustee’s counsel — the

creditors — pay the full amount of the attorney fee award out of their own pockets.



                                                  20


  15-56003-tjt     Doc 88      Filed 04/16/21    Entered 04/16/21 16:57:49         Page 20 of 36
       These differences, especially the second difference, suggest that in a Chapter 7 bankruptcy

case, a comparison of the fees requested (basically the lodestar amount) with the monetary

“results obtained” is more important, and should be given greater weight, than a comparison of

the “amount in controversy” with the monetary “results obtained.” This may be why the Sixth

Circuit in Boddy, quoted above, expressly referred only to the “results obtained,” and not also the

“amount in controversy.”

       In its Opinion After First Remand, quoted at length in Part II.C of this Opinion, this Court

explained how its fee determination was greatly influenced by the first comparison just described

— the fee amount requested (basically, the lodestar amount) versus the monetary results obtained.

Based on that comparison, this Court concluded, in its discretion, that the Silverman & Morris

lodestar fee amount should be reduced to $17,079.77 plus expenses.

4. Consideration of the “amount in controversy” versus the “results obtained”

       But now that the Court considers the “results obtained” in comparison to the “amount in

controversy,” as the district court has mandated, the Court still concludes, in its discretion, that the

Silverman & Morris lodestar fee amount should be substantially reduced.

       a. Hensley v. Eckerhart and Farrar v. Hobby

       To begin with, the Court considers two United States Supreme Court cases on this subject,

neither of which was a bankruptcy case. First, Hensley v. Eckerhart, 461 U.S. 424 (1983), was a

civil rights case applying the attorney fee provision of 42 U.S.C. § 1988. In that case, the

Supreme Court discussed “the important factor of the ‘results obtained’” in determining the

amount of a reasonable attorney fee. 461 U.S. at 434. In so doing, the Court cited the twelve

Johnson factors with approval, id. at 434 n.9, and observed that the Johnson factor, “the amount


                                                  21


  15-56003-tjt     Doc 88     Filed 04/16/21      Entered 04/16/21 16:57:49         Page 21 of 36
involved and the results obtained,” “indicates that the level of a plaintiff's success is relevant to

the amount of fees to be awarded.” Id. at 430. The Court stressed the importance of the

prevailing plaintiff’s “level of success” and “degree of success.” The Court stated:

               The product of reasonable hours times a reasonable rate does not
               end the inquiry. There remain other considerations that may lead
               the district court to adjust the fee upward or downward, including
               the important factor of the “results obtained.” This factor is
               particularly crucial where a plaintiff is deemed “prevailing” even
               though he succeeded on only some of his claims for relief. In this
               situation two questions must be addressed. First, did the plaintiff
               fail to prevail on claims that were unrelated to the claims on which
               he succeeded? Second, did the plaintiff achieve a level of success
               that makes the hours reasonably expended a satisfactory basis
               for making a fee award?

Id. (emphasis added). The Court further stated:

               Where a plaintiff has obtained excellent results, his attorney should
               recover a fully compensatory fee. . . .

               If, on the other hand, a plaintiff has achieved only partial or
               limited success, the product of hours reasonably expended on
               the litigation as a whole times a reasonable hourly rate may be
               an excessive amount. This will be true even where the plaintiff's
               claims were interrelated, nonfrivolous, and raised in good faith. . . .
               Again, the most critical factor is the degree of success obtained.

Id. at 435-36 (emphasis added). The Court further stated:

               There is no precise rule or formula for making these determinations.
               The district court may attempt to identify specific hours that should
               be eliminated, or it may simply reduce the award to account for
               the limited success. The court necessarily has discretion in making
               this equitable judgment. . . . .

Id. at 436-37 (emphasis added). Finally, the Supreme Court summarized its holding in this way:

               We hold that the extent of a plaintiff’s success is a crucial factor
               in determining the proper amount of an award of attorney’s fees
               under 42 U.S.C. § 1988. Where the plaintiff has failed to prevail on
               a claim that is distinct in all respects from his successful claims, the

                                                  22


  15-56003-tjt     Doc 88     Filed 04/16/21      Entered 04/16/21 16:57:49         Page 22 of 36
               hours spent on the unsuccessful claim should be excluded in
               considering the amount of a reasonable fee. Where a lawsuit
               consists of related claims, a plaintiff who has won substantial relief
               should not have his attorney's fee reduced simply because the
               district court did not adopt each contention raised. But where the
               plaintiff achieved only limited success, the district court should
               award only that amount of fees that is reasonable in relation to
               the results obtained.

Id. at 440 (emphasis added).

       In another civil rights case applying 42 U.S.C. § 1988, Farrar v. Hobby, 506 U.S. 103

(1992), the Supreme Court again discussed the importance of the degree of a prevailing plaintiff’s

success. In that case, the plaintiff brought claims against several defendants under 42 U.S.C.

§§ 1983 and 1985. The plaintiff originally sought both injunctive relief and damages, but then

dropped their claim for injunctive relief and went to trial seeking only damages, in the amount of

$17 million. 506 U.S. at 106-07. The jury found against only one of the defendants on the civil

rights claims, but found that there were no damages. After an appeal, the district court entered a

judgment in favor of the plaintiff for nominal damages of $1.00, but awarded the plaintiff attorney

fees of $280,000.00 and expenses of $27,932.00 plus interest. See id. at 107, 116 (O’Connor, J.

concurring).

       The Supreme Court held that “a plaintiff who wins nominal damages is a prevailing party

under § 1988,” but also held that the plaintiff should not have been awarded any fees under

§ 1988. Id. at 112, 115-16.

       The Supreme Court held that in the case of a plaintiff seeking only damages, at least, the

“primary consideration” in determining a reasonable fee under § 1988 is “the amount of damages

awarded as compared to the amount sought.” Id. at 114 (citation omitted). The Court explained:



                                                 23


  15-56003-tjt    Doc 88       Filed 04/16/21   Entered 04/16/21 16:57:49         Page 23 of 36
                Indeed, “the most critical factor” in determining the reasonableness
                of a fee award “is the degree of success obtained.” Hensley, supra,
                461 U.S., at 436, 103 S.Ct., at 1941. Accord, Marek v. Chesny, 473
                U.S. 1, 11, 105 S.Ct. 3012, 3017, 87 L.Ed.2d 1 (1985). In this case,
                petitioners received nominal damages instead of the $17 million in
                compensatory damages that they sought.. . . We have already
                observed that if “a plaintiff has achieved only partial or limited
                success, the product of hours reasonably expended on the
                litigation as a whole times a reasonable hourly rate may be an
                excessive amount.” Hensley, supra, 461 U.S., at 436, 103 S.Ct., at
                1941. . . . “Where recovery of private damages is the purpose of
                . . . civil rights litigation, a district court, in fixing fees, is
                obligated to give primary consideration to the amount of
                damages awarded as compared to the amount sought.”
                Riverside v. Rivera, 477 U.S. 561, 585, 106 S.Ct. 2686, 2700, 91
                L.Ed.2d 466 (1986) (Powell, J., concurring in judgment). Such a
                comparison promotes the court’s “central” responsibility to “make
                the assessment of what is a reasonable fee under the circumstances
                of the case.” Blanchard v. Bergeron, 489 U.S. 87, 96, 109 S.Ct.
                939, 946, 103 L.Ed.2d 67 (1989). Having considered the amount
                and nature of damages awarded, the court may lawfully award low
                fees or no fees without reciting the 12 factors bearing on
                reasonableness, see Hensley, 461 U.S., at 430, n. 3, 103 S.Ct., at
                1937–1938, n. 3, or multiplying “the number of hours reasonably
                expended . . . by a reasonable hourly rate,” id., at 433, 103 S.Ct., at
                1939.

Id. at 114-15 (emphasis added). The Court further held that “[w]hen a plaintiff recovers only

nominal damages because of his failure to prove an essential element of his claim for monetary

relief [citation omitted], the only reasonable fee is usually no fee at all.” Id. at 115 (citation

omitted).

        b. This case

        In this case, based on facts stated by Silverman & Morris in support of its fee application,

the “amount in controversy” was over $1.6 million. And the “results obtained,” according to




                                                   24


  15-56003-tjt     Doc 88     Filed 04/16/21      Entered 04/16/21 16:57:49          Page 24 of 36
Silverman & Morris, and as verified by the Trustee’s Final Report,15 were a $38,000 settlement,

plus collection of some accounts receivable totaling $2,710.87, for a total amount of funds

obtained for the bankruptcy estate of $40,710.87. Mathematically, that means that the “results

obtained” were no more than 2.5 % of the “amount in controversy.”16 This “level of success” or

“degree of success,” by Silverman & Morris, in the phrases used by the Supreme Court in Hensley

and Farrar, was very low. This actually justifies a reduction of the lodestar fee amount down to

an amount that is even below the $17,079.77 fee that this Court awarded to Silverman & Morris

before their most recent appeal to the district court. But in its discretion, the Court will not award

Silverman & Morris less in fees than it awarded before the most recent appeal.

       The facts showing the “amount in controversy” come from the fee application and a brief

that Silverman & Morris filed in this Court, in support of its fee application, as well as from a

draft complaint that Silverman & Morris prepared but did not file against the named defendants.

       In its fee application, Silverman & Morris described a number of claims that it

investigated, chiefly directed against the Debtor’s sole shareholder, Garry Turner. The fee

application stated:

                 [Silverman & Morris] concluded that the Trustee had a basis for
                 several claims against Mr. Turner or other persons. . . . [Silverman
                 & Morris] prepared a proposed adversary complaint. The complaint
                 was not filed with the Court, but it was furnished to Mr. Turner’s
                 attorney in order to demonstrate the Trustee’s causes of action and

       15
            Docket # 45.
       16
            $40,710.87 divided by $1.6 million equals .0254, or 2.54 %.




                                                    25


  15-56003-tjt      Doc 88     Filed 04/16/21      Entered 04/16/21 16:57:49       Page 25 of 36
                   the Trustee’s preparation for litigation to assert those causes of
                   action.17

The Fee Application then described the potential claims in more detail.18

        In a brief filed before the Court held a hearing on the Fee Application,19 Silverman &

Morris explained that it had “investigate[d] a series of transactions by which the Debtor was

arguably stripped of its most valuable asset, specifically an option to purchase real property

located in Ann Arbor, Michigan, while its income was used to pay most of the cost of acquiring

the real property.”20 Silverman & Morris reiterated that “the target of the investigation” was the

Debtor’s owner, Garry Turner,21 and described the potential claims against Mr. Turner as totaling

at least $1,655,962:

                   After conducting discovery, the Trustee and [Silverman & Morris]
                   learned that Mr. Turner owed the Debtor money [in the amount of
                   $69,962, according to the Debtor’s records], had caused the Debtor
                   to transfer (without receiving fair value) various assets (valued at
                   approximately $60.000) to insiders, and had caused the Debtor
                   make preferential transfers of approximately $26,000 (for the
                   benefit of insiders). The Trustee and [Silverman & Morris] also
                   discovered that the Debtor might be the true owner of real estate in
                   Ann Arbor that was sold shortly after the petition was filed for $1.5
                   million.22

Silverman & Morris further stated:

        17
            First and Final Application for Compensation for Special Counsel to the Trustee (Docket
# 42, the “Fee Application”) at 2.
        18
             Id. at 2-5.
        19
             Docket # 49.
        20
             Id. at 1.
        21
             Id.
        22
             Id. at 5-6 (footnote omitted).


                                                     26


  15-56003-tjt           Doc 88   Filed 04/16/21     Entered 04/16/21 16:57:49          Page 26 of 36
                  After preparing a draft complaint and contacting Mr. Turner’s
                  counsel, [Silverman & Morris] investigated Mr. Turner’s defenses,
                  including the possible expiration of various statutes of limitations.
                  The Trustee, in consultation with [Silverman & Morris], concluded
                  that the defenses were probably insurmountable. [Silverman &
                  Morris] negotiated a settlement with Mr. Turner, which provided for
                  the payment of $38,000. This settlement was approved by the
                  Court.23

       After holding the hearing on the Fee Application, the Court ordered Silverman & Morris

to file a copy of the draft complaint it had prepared but never filed against Mr. Turner, as a

supplemental exhibit to the Fee Application.24 The Court reviewed that draft complaint,25 and

considered all of Silverman & Morris’s written and oral arguments, before ruling on the Fee

Application.

       The draft complaint listed as defendants Garry Turner and his wife, Denise Garden, and

Village Apothecary Management, LLC (“Village Management,” whose two members were

defendants Turner and Garden), and contained nine numbered counts. Following is this Court’s

summary of the counts and their amounts:

• Count I: breach of contract against Garry Turner, for failure to repay a loan owed to the Debtor,
for $69,962 plus interest.26

• Count II: disallowance of setoffs claimed by Garry Turner against the loan in Count I.27


       23
            Id. at 6.
       24
            Order Requiring Supplementation of Fee Applications (Docket # 50).
       25
            The draft complaint is filed at Docket # 51 (the “Draft Complaint”).
       26
            Draft Complaint at ¶¶ 16, 42-46.
       27
            Id. at ¶¶ 47-56.




                                                    27


  15-56003-tjt          Doc 88   Filed 04/16/21     Entered 04/16/21 16:57:49      Page 27 of 36
• Count III: against Garry Turner, for damages for several breaches of fiduciary duty, for an
unspecified total amount but possibly exceeding $1.5 million, plus interest.28

• Count IV: against Garry Turner, for usurpation of a corporate opportunity, for same damages as
Count III.29

• Count V: against all defendants, for several instances of common law conversion, for same
damages as Count III.30

• Count VI: against all defendants, for several instances of statutory conversion, for same damages
as Count III, plus statutory treble damages, plus attorney fees and interest.31

• Count VII: against all defendants, for unjust enrichment, for same damages as Count III.32

• Count VIII: alter ego/substantive consolidation claim against Village Management, for same
amount as Count III.33

• Count IX: claim for imposition of constructive trust against all defendants, for same amount as
Count III.34

        As it turned out, however, after Silverman & Morris did their work to investigate the

claims, and prepared and presented its draft complaint to the attorney for Garry Turner, it was

confronted by the defenses argued by Turner’s counsel. After that, the Trustee and Silverman and

Morris concluded that the claims actually were worth very little or nothing. As noted above,

Silverman and Morris stated:

        28
          See id. at ¶¶ 21 ($6,042.82), 23-41 (net proceeds from a sale of certain real property in the
gross amount of $1.5 million, plus other damages), 57-62.
        29
             See id. at ¶¶ 63-72.
        30
             See id. at ¶¶ 73-82.
        31
             See id. at ¶¶ 83-86.
        32
             See id. at ¶¶ 87-91.
        33
             See id. at ¶¶ 92-103.
        34
             See id. at ¶¶ 104-08.


                                                      28


  15-56003-tjt        Doc 88         Filed 04/16/21   Entered 04/16/21 16:57:49         Page 28 of 36
                 After preparing a draft complaint and contacting Mr. Turner’s
                 counsel, [Silverman & Morris] investigated Mr. Turner’s defenses,
                 including the possible expiration of various statutes of limitations.
                 The Trustee, in consultation with [Silverman & Morris],
                 concluded that the defenses were probably insurmountable.35

At this point, Silverman & Morris negotiated, and the Trustee accepted, an offer to settle all the

claims for $38,000.00. Then, in the Trustee’s motion to approve the settlement, Silverman &

Morris wrote that the Trustee had “concluded that there was a significant probability of a recovery

of less than the settlement amount and only a small probability of a recovery significantly greater

than the settlement amount.”36 After this Court approved the settlement, the bankruptcy estate

received $38,000 for these claims.

       As noted above, the “amount in controversy” was over $1.6 million, and the total “results

obtained” in this case was $40,710.87, which is 2.5% of the amount in controversy — a very low

“level of success.”

       There is an additional way of looking at the “amount in controversy” and the “results

obtained” in this bankruptcy case. That is to view the “amount in controversy” as the total

amount of allowed claims in this case, other than the administrative claims of the Trustee and its

attorneys for fees and expenses. As this Court noted in its prior opinions, the Trustee’s final

report shows that the other creditors in this case have allowed priority claims totaling $2,096.82

and allowed non-priority, unsecured claims totaling $117,910.10.37 If the total of those amounts

($120,006.92) is considered the “amount in controversy,” then the appropriate measure of the

       35
            Silverman & Morris Brief (Docket # 49) at 6 (emphasis added).
       36
            Trustee’s Motion for Approval of Settlement (Docket # 33) at 8 ¶ 21(A).
       37
            See Trustee’s Final Report (Docket # 45) at pdf p. 12.


                                                     29


  15-56003-tjt      Doc 88      Filed 04/16/21      Entered 04/16/21 16:57:49         Page 29 of 36
“results obtained” to compare it to would be the total amount to be paid to those creditors, after

payment of the allowed fees and expenses of the Trustee and his attorneys.

        Measured in this way, the “results obtained” would be only $321.25, if the Court allows

Silverman & Morris fees in the full lodestar amount, i.e., in the amount of $36,889.25. In that

event, the total of fees and expenses allowed and to be paid to the Trustee and the Trustee’s

attorneys would be $40,389.62.38 That would be 99.2% of the total funds of the bankruptcy estate

of $40,710.87, and it would leave only $321.25 for the other creditors. That “result obtained”

would be only .27% of the “amount in controversy.”39 Measured in this way, the “level of

success” is basically zero. This also justifies a reduction of the Silverman & Morris lodestar fee

amount, down to an amount that is even below the $17,079.77 fee that this Court awarded to

Silverman & Morris before their most recent appeal. But again, in its discretion, the Court will

not award Silverman & Morris less in fees than it awarded before the most recent appeal.

        Whether the Court compares the “results obtained” with the lodestar fee amount in this

case, or compares the “amount in controversy” with the “results obtained,” the Court comes to the

same conclusion. Whichever way the Court considers the “results obtained” factor referred to by

the Sixth Circuit in Boddy, the Silverman & Morris lodestar fee amount is unreasonably high.

This Court is convinced that it may and should, in its discretion, reduce that fee amount to

        38
            This sum consists of the fees and expenses previously allowed for the Trustee and the
Trustee’s law firm, which total $3,325.63 (which fees reflect the already reduced fee amounts the Court
previously ordered (see Docket ## 56, 57), and which were not appealed by the Trustee or his law firm,
plus the Silverman & Morris lodestar fee amount of $36,889.25 plus expenses of $174.74.
        39
             $321.25 divided by $120,006.92 equals .00268, or .268%.




                                                    30


  15-56003-tjt       Doc 88     Filed 04/16/21     Entered 04/16/21 16:57:49         Page 30 of 36
$17,079.77, plus expenses. And given the discussion above, the Court views that fee amount as

generous — if anything, too high.

        In making this decision, the Court is not applying impermissible “hindsight analysis,”

something the district court has cautioned against.40 As the district court has recognized, the Sixth

Circuit’s decision in Boddy permits the Court to reduce the lodestar fee amount based on, among

other things, the “results obtained,” as Boddy put it, or based on “the amount in controversy and

the results obtained” as the Harman court put it. This results-related factor necessarily involves

some degree of what one might call hindsight, but that much is permitted. Otherwise, the results

obtained could not be considered at all.

        The Court further notes that its decision today is not inconsistent with the cases cited by

Silverman & Morris, including the unpublished case of Kemp, Klein, Umphrey, Endelman & May

v. Veltri Metal Prods., Inc. (In re Veltri Metal Prods., Inc.), 189 F. App’x 385 (6th Cir. 2006), and

In re McLean Wine, Co., Inc. 463 B.R. 838 (Bankr. E.D. Mich. 2011). As required by Veltri

Metal, this Court has considered all of the factors listed in 11 U.S.C. §§ 330(a)(3)(C) and

330(a)(4)(A)(ii).41 And the McLean Wine case recognized the bankruptcy court’s need to consider

“all relevant factors,” and the court’s discretionary authority to make a downward adjustment of

attorney fees based on the “amounts involved and the results obtained.” See McLean Wine, 463

B.R. at 853.

        40
             See Second Remand Order (Docket # 87) at 6-7 (citations omitted).
        41
           Those provisions require consideration of “whether the [professional’s] services were
necessary to the administration of, or beneficial at the time at which the service was rendered toward the
completion of, a case under this title,” and require the court to disallow compensation for “services that
were not reasonably likely to benefit the debtor’s estate; or necessary to the administration of the case.”



                                                     31


  15-56003-tjt       Doc 88     Filed 04/16/21      Entered 04/16/21 16:57:49           Page 31 of 36
       This Court reiterates, and its decision on this second remand is further supported by, all

the reasoning and considerations this Court expressed in its two prior opinions in this case,

described in Part II of this Opinion, other than the reasoning that the district court has found to be

erroneous. In making its fee decision today, this Court has considered all of the factors set out in

11 U.S.C. § 330(a), all twelve of the factors adopted in Harman and in Boddy, and, of course, the

Court has carefully considered everything stated by the district court in its two appeal decisions.

       In the end, in the Court’s view, it is important to determine Silverman & Morris’s allowed

fee amount in a way that “strikes a fair and appropriate balance between the need to pay the

bankruptcy estate’s professionals a reasonable fee for their work, while at the same time making

sure that ‘the creditors in this case may receive a fair and meaningful distribution on their allowed

claims.’” See Opinion After First Remand, 608 B.R. at 677 (citation omitted). This Court’s

discretionary decision is to allow fees in the reduced amount stated above. As the district court

has recognized, the bankruptcy court has “broad discretion in determining attorney fees.”42

B. The concept of “billing judgment”

       The second error found by the district court in this Court’s reasoning has to do with this

Court’s consideration of 11 U.S.C. § 330(a)(3)(F). That section requires the Court to consider

“whether the compensation is reasonable based on the customary compensation charged by

comparably skilled practitioners in cases other than cases under this title[.].” This factor is in

addition to the other factors set forth in § 330(a)(3), such as “the time spent on such services,”

“the rates charged for such services,” and “whether the services were performed within a

reasonable amount of time . . . .” 11 U.S.C. §§ 330(a)(3)(A), 330(a)(3)(B), 330(a)(3)(D).

       42
            Second Remand Order at 7 (citations omitted).


                                                   32


  15-56003-tjt      Doc 88     Filed 04/16/21     Entered 04/16/21 16:57:49        Page 32 of 36
       This Court’s application of § 330(a)(3)(F), in the Court’s Opinion After First Remand, is

quoted at length in Part II.C of this Opinion. The district court explained this Court’s error in this

way:

                        For the next factor, the bankruptcy court also abused its
                discretion. Under it, the bankruptcy court needed to determine
                “whether the fee ‘[was] commensurate with fees for similar
                professional services in non-bankruptcy cases.’” ECF 1, PgID 17.
                Although the factor was not made explicit in Boddy, it is a factor
                under 11 U.S.C. § 330(a)(3)(F). See ECF 1, PgID 20. But rather
                than focusing on fees for similar nonbankruptcy services, the
                bankruptcy court instead relied on the “general concept” of “billing
                judgment[.]” Id. at 20–21.

                        The “billing judgment” standard, however, is distinct from
                the 11 U.S.C. § 330(a)(3)(F) analysis that focuses on “whether the
                fee was ‘commensurate with fees for similar professional services in
                non-bankruptcy cases.’” As the Sixth Circuit explained, billing
                judgment requires that “[a]ttorneys who seek fees have an
                obligation ‘to maintain billing time records that are sufficiently
                detailed to enable courts to review the reasonableness of the hours
                expended’ on the case.” Imwalle v. Reliance Med. Products, Inc.,
                515 F.3d 531, 552 (6th Cir. 2008) (internal citation omitted). So,
                although the bankruptcy court may replace the analysis of 11 U.S.C.
                § 330(a)(3)(F) with the separate “billing judgment” standard, the
                bankruptcy court may not improperly weigh the “billing judgment”
                standard.

                       Here, the bankruptcy court improperly weighed the “billing
                judgment” standard because the bankruptcy court already concluded
                that Appellant had billed reasonable hours at reasonable rates. ECF
                1, PgID 15–16. Any analysis under the “billing judgment” standard
                would have contradicted the bankruptcy court’s earlier findings.
                Because the bankruptcy court improperly weighed the “billing
                judgment” standard, the bankruptcy court abused its discretion.43

       Here the district court seems to have held, among other things, that (1) the concept of

“billing judgment” is different from the standard under § 330(a)(3)(F); (2) the concept of “billing

       43
            Second Remand Order (Docket # 87) at 5-6.


                                                  33


  15-56003-tjt      Doc 88    Filed 04/16/21     Entered 04/16/21 16:57:49         Page 33 of 36
judgment” is relevant to, and part of, determining the lodestar fee amount (reasonable hours times

reasonable hourly rate), and is not relevant to the standard under § 330(a)(3)(F).

       Removing the words and label of “billing judgment,” the point this Court was trying to

make in applying § 330(a)(3)(F) is that “in the real world of law practice outside of bankruptcy,”

attorneys often agree to reduce their fees when the lodestar amount would leave their client with

little or no benefit from the litigation. The Court viewed this reality to be part of “the customary

compensation charged by comparably skilled practitioners in cases other than [bankruptcy] cases,”

within the meaning of § 330(a)(3)(F).44

       This point can be made just as well without this Court mixing in the words or concept of

“billing judgment.” Consider this passage from this Court’s Opinion After First Remand, edited

to omit the words “billing judgment:”

                 The Court reiterates and adopts again its discussion of this in its
                 June 4, 2018 Opinion and Order:

                        [A]mong the factors explicitly set out in Section
                        330(a) to determine reasonableness, they include the
                        factor in Section 330(a)(3)(F), . . . “whether the
                        compensation is reasonable based on the customary
                        compensation charged by comparably skilled
                        practitioners in cases other than cases under this
                        title[.]”
                        ...
                        . . . [T]hat provision include[s the concept] . . . that,
                        in general, . . . in bankruptcy cases but also in
                        nonbankruptcy cases when [lawyers] have a paying
                        client . . . clients generally expect . . . when there’s
                        some . . . monetary result obtained for the client in
                        the case, the client . . . does not expect to pay all of
                        that result obtained or money obtained to their
                        attorneys or professionals in professional fees for

       44
            See Opinion After First Remand, 608 B.R. at 675-76.


                                                   34


  15-56003-tjt      Doc 88     Filed 04/16/21      Entered 04/16/21 16:57:49           Page 34 of 36
                       obtaining that result and to no gain to the client. It
                       [is], of course, common . . . in the nonbankruptcy
                       litigation world for paying clients and their lawyers
                       to negotiate reductions in the fees of the professional
                       even though the professional did spend the time and
                       had a reasonable hourly rate and did spend a
                       reasonable amount of time that would yield on an
                       hourly rate basis a higher fee than what they're
                       actually paid. In any event, results obtained is a
                       major factor . . . . Consideration of that as a major
                       factor sometimes does result, in my view, in
                       professionals in a Chapter 7 case, in particular, and
                       trustees as well sometimes . . . receiving allowance
                       of fees in amounts that are lower than what would be
                       reflected by their normal hourly rate times the
                       amount of time they reasonably spent . . . on the
                       tasks that they performed in doing their work
                       because the . . . actual results obtained as a result of
                       the work were such that the fee requested is
                       disproportionately high compared to the results
                       obtained.45

       As clarified and modified by the discussion and edited quotation above, this Court

reiterates its point about § 330(a)(3)(F). And viewed in this way, this Court concludes that

§ 330(a)(3)(F) further supports the Court’s discretionary reduction in Silverman & Morris’s

lodestar fee amount, to the extent discussed in Part III.A of this Opinion.

       While this Court’s interpretation of § 330(a)(3)(F) supports the Court’s decision today, it

is not necessary to this Court’s decision. The discussion in Part III.A of this Opinion, about “the

amount in controversy and the results obtained,” is fully sufficient, standing alone, to justify this

Court’s decision on this latest remand. That is, the Court’s decision today would be the same,

       45
           Opinion After First Remand, 608 B.R. at 675-76 (footnote omitted) (bold emphasis omitted)
(references to “billing judgment” omitted).




                                                  35


  15-56003-tjt     Doc 88     Filed 04/16/21     Entered 04/16/21 16:57:49         Page 35 of 36
even if the Court did not view § 330(a)(3)(F) as further supporting a discretionary reduction in the

Silverman & Morris fees.

IV. Conclusion

       For the reasons stated in this Opinion, the Court will enter an order granting the fee

application of Silverman & Morris in part, and allowing fees for Silverman & Morris in the

reduced amount of $17,079.77, plus reimbursement of expenses in the amount of $174.74.


Signed on April 16, 2021




                                                36


  15-56003-tjt    Doc 88     Filed 04/16/21     Entered 04/16/21 16:57:49        Page 36 of 36
